 



Exhibit 10.1
TECHNOLOGY SOLUTIONS COMPANY
1996 STOCK INCENTIVE PLAN
(As Amended and Restated Effective February 6, 2006)
I. INTRODUCTION
1.1 Purposes. The purposes of the 1996 Stock Incentive Plan (the “Plan”) of
Technology Solutions Company (the “Company”) are to (i) align the interests of
the Company’s stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company’s growth
and success, (ii) advance the interests of the Company by attracting and
retaining directors (including Non-Employee Directors), officers, other key
employees, consultants, independent contractors and agents and (iii) motivate
such persons to act in the long-term best interests of the Company’s
stockholders.
1.2 Certain Definitions.
     “Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.
     “Board” shall mean the Board of Directors of the Company.
     “Bonus Stock” shall mean shares of Common Stock which are not subject to a
Restriction Period or Performance Measures.
     “Bonus Stock Award” shall mean an award of Bonus Stock under this Plan.
     “Change in Control” shall have the meaning set forth in Section 6.8(b).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Committee designated by the Board, consisting of
two or more members of the Board, each of whom shall be (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and (ii) an
“outside director” within the meaning of Section 162(m) of the Code, subject to
any transition rules applicable to the definition of outside director.
     “Common Stock” shall mean the common stock, $.01 par value, of the Company.
     “Company” has the meaning, specified in Section 1.1.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair-Market Value” shall mean the closing transaction price of a share of
Common Stock as reported by The Nasdaq Stock Market or the principal national
securities exchange on

 



--------------------------------------------------------------------------------



 



which the Common Stock is then traded, on the date as of which such value is
being determined, or, if there shall be no reported transactions for such date,
on the next preceding date for which transactions were reported; provided,
however, that if Fair Market Value for any date cannot be so determined, Fair
Market Value shall be determined by the Committee by whatever means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.
     “Free-Standing SAR” shall mean an SAR which is not issued in tandem with,
or by reference to an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.
     “Incentive Stock Option” shall mean an option to purchase shares of Common
Stock that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
     “Incumbent Board” shall have the meaning set forth in Section 6.8(b)(2)
hereof.
     “Mature Shares” shall mean shares of Common Stock for which the holder
thereof has good title, free and clear of all liens and encumbrances and which
such holder has held for at least six months.
     “Non-Employee Director” shall mean any director of the Company who is not
an officer or employee of the Company or any Subsidiary.
     “Non-Statutory Stock Option” shall mean a stock option which is not an
Incentive Stock Option.
     “Performance Measures” shall mean the criteria and objectives, established
by the Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder’s receipt, in the case of a
Restricted Stock Award, of the shares of Common Stock subject to such award, or,
in the case of a Performance Share Award, of the shares of Common Stock subject
to such award and/or of payment with respect to such award. In the sole
discretion of the Committee, the Committee may amend or adjust the Performance
Measures or other terms and conditions of an outstanding award in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in law or accounting principles. Such criteria and objectives may
include one or more of the following: the attainment by a share of Common Stock
of a specified Fair Market Value for a specified period of time, earnings per
share, return to stockholders (including dividends), operating income, operating
income margin, return on equity, earnings of the Company, revenues, market
share, cash flow or cost reduction goals, or any combination of the foregoing.
If the Committee desires that compensation payable pursuant to any award subject
to Performance Measures be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the Performance Measures (i) shall be
established by the

2



--------------------------------------------------------------------------------



 



Committee no later than 90 days after the beginning of the Performance Period or
Restriction Period, as applicable (or such other time designated by the Internal
Revenue Service) and (ii) shall satisfy all other applicable requirements
imposed under Treasury Regulations promulgated under Section 162(m) of the Code,
including the requirement that such Performance Measures be stated in terms of
an objective formula or standard.
     “Performance Period” shall mean any period designated by the Committee
during which the Performance Measures applicable to a Performance Share Award
shall be measured.
     “Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, the Fair Market Value of such Performance Share in cash.
     “Performance Share Award” shall mean an award of Performance Shares under
this Plan.
     “Permanent and Total Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code or any successor thereto.
     “Predecessor Plans” shall mean the Technology Solutions Company Stock
Option Plan, the Technology Solutions Company 1992 Stock Incentive Plan and the
Technology Solutions Company 1993 Outside Directors Stock Option Plan.
     “Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period.
     “Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
     “Restricted Stock Unit” shall mean a right to receive one share of Common
Stock or, in lieu thereof, the Fair Market Value of such share of Common Stock
in cash, which shall be contingent upon the expiration of a specified
Restriction Period and which may, in addition thereto, be contingent upon the
attainment of specified Performance Measures within a specified Performance
Period.
     “Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
     “Restriction Period” shall mean any period designated by the Committee
during which (i) the Common Stock subject to a Restricted Stock Award may not be
sold, transferred, assigned, pledged, hypothecated or otherwise encumbered or
disposed of, except as provided in this Plan or the Agreement relating to such
award, or (ii) the conditions to vesting applicable to a Restricted Stock Unit
Award shall remain in effect.
     “SAR” shall mean a stock appreciation right which may be a Free-Standing
SAR or a Tandem SAR.

3



--------------------------------------------------------------------------------



 



     “Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit
Award or Bonus Stock Award.
     “Subsidiary” shall have the meaning set forth in Section 1.4.
     “Tandem SAR” shall mean an SAR which is granted in tandem with, or by
reference to, an option (including a Non-Statutory Stock Option granted prior to
the date of grant of the SAR), which entitles the holder thereof to receive,
upon exercise of such SAR and surrender for cancellation of all or a portion of
such option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.
     “Tax Date” shall have the meaning set forth in Section 6.5.
     “Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Non-Statutory Stock Options, (ii) SARs in the form of Tandem
SARs or Free-Standing SARS, (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Bonus Stock and (iv) Performance Shares. The Committee
shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs and the number of Performance Shares subject to such an
award, the exercise price or base price associated with the award, the time and
conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award. The Committee may, in its sole discretion and
for any reason at any time, subject to the requirements imposed under Section
162(m) of the Code and regulations promulgated thereunder in the case of an
award intended to be qualified performance-based compensation, take action such
that (i) any or all outstanding options and SARs shall become exercisable in
part or in full, (ii) all or a portion of the Restriction Period applicable to
any outstanding Restricted Stock Award or Restricted Stock Unit Award shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Performance Share Award shall lapse and (iv) the Performance
Measures applicable to any outstanding Restricted Stock Award or Restricted
Stock Unit Award (if any) and to any outstanding Performance Share Award shall
be deemed to be satisfied at the maximum or any other level. The Committee
shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be final, binding and conclusive.
     The Committee may delegate some or all of its power and authority hereunder
to the President or other executive officer of the Company as the Committee
deems appropriate;

4



--------------------------------------------------------------------------------



 



provided, however, that the Committee may not delegate its power and authority
with regard to (i) the grant of an award to any person who is a “covered
employee” within the meaning of Section 162(m) of the Code or who, in the
Committee’s judgment, is likely to be a covered employee at any time during the
period an award hereunder to such employee would be outstanding or (ii) the
selection for participation in this Plan of an officer or other person subject
to Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an award to such an officer or other person.
     A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.
1.4 Eligibility. Participants in this Plan shall consist of such directors,
officers, other key employees, consultants, independent contractors and agents
of the Company, and its subsidiaries (individually a “Subsidiary” and
collectively the “Subsidiaries”) as the Committee in its sole discretion may
select from time to time. For purposes of this Plan, references to employment
shall also mean an agency or independent contractor relationship and references
to employment by the Company shall also mean employment by a Subsidiary or such
other employer designated in the Agreement evidencing the award. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time. Non-Employee Directors of the Company shall also be eligible to
participate in this Plan in accordance with Section V. Notwithstanding anything
contained herein to the contrary, no person other than an employee of the
Company or a Subsidiary may be granted an Incentive Stock Option hereunder.
1.5 Shares Available. Subject to adjustment as provided in Section 6.7,
1,000,000 shares of Common Stock shall be available under this Plan, reduced by
the sum of the aggregate number of shares of Common Stock (i) that are issued
upon the grant of a Stock Award and (ii) which become subject to outstanding
options, outstanding Free-Standing SARs and outstanding Performance Shares. In
addition, shares of Common Stock available to be granted under the Predecessor
Plans on the effective date of this Plan shall thereafter be available for grant
solely under this Plan. To the extent that shares of Common Stock subject to an
outstanding option granted hereunder or under a Predecessor Plan (except to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a Tandem SAR), Free-Standing SAR, Stock Award or
Performance Share are not issued or delivered by reason of the expiration,
termination, cancellation or forfeiture of such award or by reason of the
delivery or withholding of shares of Common Stock to pay all or a portion of the
exercise price of an award, if any, or to satisfy all or a portion of the tax
withholding obligations relating to an award, then such shares of Common Stock
shall again be available under this Plan.
     Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.
     To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options or

5



--------------------------------------------------------------------------------



 



SARS, Stock Awards or Performance Share Awards or a combination thereof may be
granted during any fiscal year of the Company to any person shall be 150,000,
subject to adjustment as provided in Section 6.7.
II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is granted to a person
other than an employee of the Company or a Subsidiary or that is otherwise not
an Incentive Stock Option, shall be a Non-Statutory Stock Option. Each Incentive
Stock Option shall be granted within ten years of the effective date of this
Plan. To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of shares of Common Stock with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or subsidiary as defined in Section 424 of the Code)
exceeds the amount (currently $100,000) established by the Code, such options
shall constitute Non-Statutory Stock Options.
     Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:
     (a) Number of Shares and Purchase Price. The number of shares of Common
Stock subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an Incentive Stock Option shall be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of such option;
provided further, that if an Incentive Stock Option shall be granted to any
person who, at the time such option is granted, owns capital stock possessing
more than ten percent of the total combined voting power of all classes of
capital stock of the Company (or of any parent or subsidiary) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall be the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
     (b) Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant; provided further, that if an Incentive Stock Option shall be granted to a
Ten Percent Holder, such option shall not be exercised later than five years
after its date of grant. The Committee may, in its discretion, establish
Performance Measures which shall be satisfied or met as a condition to the grant
of an option or to the exercisability of all or a portion of an option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

6



--------------------------------------------------------------------------------



 



     (c) Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) in cash by a broker-dealer acceptable to the Company to
whom the optionee has submitted an irrevocable notice of exercise or (D) a
combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. The Company shall have sole discretion to disapprove of an election
pursuant to any of clauses (B)-(D) and in the case of an optionee who is subject
to Section 16 of the Exchange Act, the Company may require that the method of
making such payment be in compliance with Section 16 and the rules and
regulations thereunder. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No certificate representing
Common Stock shall be delivered until the full purchase price therefor has been
paid (or arrangement made for such payment to the Company’s satisfaction).
2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a tandem SAR or a
Free-Standing SAR.
     SARs shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:
     (a) Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee.
     (b) Exercise Period and Exercisability. The Agreement relating to an award
of SARs shall specify whether such award may be settled in shares of Common
Stock (including shares of Restricted Stock) or cash or a combination thereof.
The period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option.
The Committee may, in its discretion, establish Performance Measures which shall
be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to a whole shares of
Common Stock and, in the case of a Free-Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Company as determined pursuant

7



--------------------------------------------------------------------------------



 



to Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR and shall have rights as a stockholder of the Company in accordance
with Section 6.10.
     (c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.
2.3 Termination of Employment or Service (a) General. Subject to paragraph
(b) below, all of the terms relating to the exercise, cancellation or other
disposition of an option or SAR upon a termination of employment with or service
to the Company of the holder of such option or SAR, as the case may be, whether
by reason of disability, retirement, death or other termination, shall be
determined by the Committee. Such determination shall be made at the time of the
grant of such option or SAR, as the case may be, and shall be specified in the
Agreement relating to such option or SAR.
     (b) Incentive Stock Options. Except as set forth in this paragraph (b), all
of the terms relating to the exercise, cancellation or other disposition of an
Incentive Stock Option upon a termination of employment with the Company of the
holder of such option, including whether such Incentive Stock Option shall
become exercisable in full upon such termination, shall be determined by the
Committee. Such determination shall be made at the time of the grant of such
Incentive Stock Option and shall be specified in the Agreement relating to such
Incentive Stock Option.
     If the employment with the Company of a holder of an Incentive Stock Option
terminates by reason of Permanent and Total Disability, each Incentive Stock
Option held by such optionee may thereafter be exercised by such optionee (or
such optionee’s legal representative or similar person) until and including the
earliest to occur of (i) the date which is one year (or such shorter period as
set forth in the Agreement relating to such option) after the effective date of
such optionee’s termination of employment by reason of Permanent and Total
Disability and (ii) the expiration date of the term of such option.
     If the employment with the Company of a holder of an Incentive Stock Option
terminates by reason of death, each Incentive Stock Option held by such optionee
may thereafter be exercised by such optionee’s executor, administrator, legal
representative, beneficiary or similar person until and including the earliest
to occur of (i) the date which is one year (or such other period as set forth in
the Agreement relating to such option) after the date of death and (ii) the
expiration date of the term of such option.
     If the employment with the Company of a holder of an Incentive Stock Option
terminates for any reason other than Permanent and Total Disability or death,
each Incentive Stock Option held by such optionee may thereafter be exercised by
such holder (or such holder’s legal

8



--------------------------------------------------------------------------------



 



representative or similar person) until and including the earliest to occur of
(i) the date which is three months (or such shorter period as set forth in the
Agreement relating to such option) after the effective date of such optionee’s
termination of employment and (ii) the expiration date of the term of such
option.
     If the holder of an Incentive Stock Option dies during the period set forth
in the second paragraph of this Section 2.3(b) following termination of
employment or service by reason of Permanent and Total Disability (or such
shorter period as set forth in the Agreement relating to such option), or if the
holder of an Incentive Stock Option dies during the period set forth in the
fourth paragraph of this Section 2.3(b) following termination of employment or
service for any reason other than Permanent and Total Disability or death, each
Incentive Stock Option held by such optionee may thereafter be exercised by the
optionee’s executor, administrator, legal representative, beneficiary or similar
person until and including the earliest to occur of (i) the date which is one
year (or such other period as set forth in the Agreement relating to such
option) after the date of death and (ii) the expiration date of the term of such
option.
III. STOCK AWARDS
3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Restricted Stock Unit Award or Bonus Stock Award.
3.2 Terms of Bonus Stock Awards. The number of shares of Common Stock subject to
a Bonus Stock Award shall be determined by the Committee. Bonus Stock Awards
shall not be subject to any Performance Measures or Restriction Periods. Upon
the grant of a Bonus Stock Award, subject to the Company’s right to require
payment of any taxes in accordance with Section 6.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.
3.3 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.
     (a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Performance Measures (if any) and
Restriction Period applicable to a Restricted Stock Award shall be determined by
the Committee.
     (b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if specified Performance
Measures are satisfied or met during the specified Restriction Period or (ii) if
the holder of such award remains continuously in the employment of or service to
the Company during the specified Restriction Period and for the forfeiture of
the shares of Common Stock subject to such award (x) if specified Performance
Measures are not satisfied or met during the specified Restriction Period or
(y) if the holder of such award does not remain

9



--------------------------------------------------------------------------------



 



continuously in the employment of or service to the Company during the specified
Restriction Period.
     (c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder’s name and may bear a legend, in addition to any legend which may be
required pursuant to Section 6.6, indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the Agreement relating to the Restricted
Stock Award. All such certificates shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), subject to the Company’s right
to require payment of any taxes in accordance with Section 6.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.
     (d) Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.
3.4 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
     (a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Performance Measures (if any)
and Restriction Period applicable to a Restricted Stock Unit Award shall be
determined by the Committee.
     (b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Unit Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if specified Performance
Measures are satisfied or met during the specified Restriction Period or (ii) if
the holder of such award remains continuously in the employment of or service to
the Company during the specified Restriction Period and for the forfeiture of
the shares of Common Stock subject to such award (x) if specified Performance
Measures are not satisfied or met during the specified Restriction Period or
(y) if the holder of such award does not remain continuously in the employment
of or service to the Company during the specified Restriction Period.

10



--------------------------------------------------------------------------------



 



     (c) Settlement of Vested Restricted Stock Unit Awards. The Agreement
relating to a Restricted Stock Unit Award shall specify (i) whether such award
may be settled in shares of Common Stock, including Restricted Stock, or cash or
a combination thereof and (ii) whether the holder thereof shall be entitled to
receive, on a current or deferred basis, dividend equivalents and, if determined
by the Committee, interest on, or the deemed reinvestment of, any deferred
dividend equivalents, with respect to the number of shares of Common Stock
subject to such award. Prior to the settlement of a Restricted Stock Unit Award,
the holder of such award shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such award.
3.5 Awards to Certain Executive Officers. Notwithstanding any other provision of
this Article III, and only to the extent necessary to ensure the deductibility
of the award to the Company, the Fair Market Value of the number of shares of
Common Stock subject to a Stock Award granted to a “covered employee” within the
meaning of Section 162(m) of the Code shall not exceed $250,000 (i) at the time
of grant in the case of a Stock Award granted upon the attainment of Performance
Measures or (ii) in the case of a Restricted Stock Award with Performance
Measures which shall be satisfied or met as a condition to the holder’s receipt
of the shares of Common Stock subject to such award, on the earlier of (x) the
date on which the Performance Measures are satisfied or met and (y) the date the
holder makes an election under Section 83(b) of the Code.
3.6 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period relating to a Restricted Stock Award or Restricted Stock Unit Award, or
any cancellation or forfeiture of such Restricted Stock Award or Restricted
Stock Unit Award upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or other termination, shall be set forth in the Agreement relating to such
Restricted Stock Award or Restricted Stock Unit Award.
IV. PERFORMANCE SHARE AWARDS
4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons as may be selected by the
Committee.
4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.
     (a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.
     (b) Vesting and Forfeiture. The Agreement relating to a Performance Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
award, if specified Performance Measures are satisfied or met during the
specified Performance Period, and for the forfeiture of such award, if

11



--------------------------------------------------------------------------------



 



specified Performance Measures are not satisfied or met during the specified
Performance Period.
     (c) Settlement of Vested Performance Share Awards. The Agreement relating
to a Performance Share Award (i) shall specify whether such award may be settled
in shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the settlement of a Performance
Share Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award and shall have rights as a
stockholder of the Company in accordance with Section 6.10.
4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any cancellation or forfeiture
of such Performance Share Award upon a termination of employment with the
Company of the holder of such Performance Share Award, whether by reason of
disability, retirement, death or other termination, shall be set forth in the
Agreement relating to such Performance Share Award.
V. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS
5.1 Eligibility. Each Non-Employee Director shall be granted options to purchase
shares of Common Stock in accordance with this Article V. All options granted
under this Article V shall constitute Non-Statutory Stock Options.
5.2 Grants of Stock Options. Each Non-Employee Director shall be granted
Non-Statutory Stock Options as follows:
     (a) Time of Grant. On the date on which a person is first elected or begins
to serve as a Non-Employee Director (other than by reason of termination of
employment), and, thereafter, if such person is then a Non-Employee Director, on
the date that an option granted to such person pursuant to this Article V
becomes exercisable in full in accordance with Section 5.2(b) hereunder, such
person shall be granted an option to purchase 40,500 shares of Common Stock at a
purchase price per share equal to the Fair Market Value of a share of Common
Stock on the date of grant of such option.
     (b) Option Period and Exercisability. Except as otherwise provided herein,
each option granted under this Article V (an “Automatic Non-Employee Director’s
Option”) shall not be exercisable until the last day of the calendar month
following the calendar month in which such option is granted (the “Initial Date
of Exercisability”). Each Automatic Non-Employee Director’s Option shall become
exercisable as to 1,125 shares of Common Stock on the date of

12



--------------------------------------------------------------------------------



 



its Initial Date of Exercisability and as to an additional 1,125 shares of
Common Stock on the last day of each of the next thirty-five calendar months
following the Initial Date of Exercisability. An exercisable option, or portion
thereof, may be exercised in whole or in part only with respect to whole shares
of Common Stock. Automatic Non-Employee Director’s Options shall be exercisable
in accordance with Section 2.1(c).
5.3 Option Period and Termination of Directorship. (a) Term and Termination of
Option. The maximum term of each Automatic Non-Employee Director’s Option shall
be the date which is 10 years after the date on which it was granted (the
“Expiration Date”). Each Automatic Non-Employee Director’s Option shall
terminate, to the extent not exercised or earlier terminated pursuant to the
terms of this Article V, on its Expiration Date. In no event may an Automatic
Non-Employee Director’s Option be exercised, in whole or in part, after it
terminates.
     (b) Termination of Directorship Other than by Death, Disability or
Retirement. If the holder of an Automatic Non-Employee Director’s Option ceases
to be a director of the Company for any reason other than death, Disability, or
Retirement, the option shall remain exercisable with respect to the number of
shares subject to such option that are exercisable upon the effective date of
such holder’s ceasing to be a director and may thereafter be exercised for a
period of 90 days from the effective date of such holder’s ceasing to be a
director or until the Expiration Date, whichever period is shorter, after which
the Automatic Non-Employee Director’s Option shall terminate in its entirety.
     (c) Death. If the holder of an Automatic Non-Employee Director’s Option
ceases to be a director of the Company by reason of death, the option shall
become exercisable as of the date of death with respect to any or all of the
shares subject to such option and may thereafter be exercised for a period of
one year from the date of death or until the Expiration Date, whichever period
is shorter, after which the Automatic Non-Employee Director’s Option shall
terminate in its entirety.
     (d) Disability. If the holder of an Automatic Non-Employee Director’s
Option ceases to be a director of the Company by reason of Disability, the
option shall become exercisable as of the effective date of such holder’s
ceasing to be a director with respect to any or all of the shares subject to
such option and may thereafter be exercised for a period of 90 days from the
effective date of such termination or until the Expiration Date, whichever
period is shorter, after which the Automatic Non-Employee Director’s Option
shall terminate in its entirety. For purposes of this Article V, “Disability”
shall mean the inability of an individual to fully perform the duties of a
director of the Company for a continuous period in excess of 360 days, as
determined by the Board in its sole discretion.
     (e) Retirement. If the holder of an Automatic Non-Employee Director’s
Option ceases to be a director of the Company by reason of retirement after such
holder has completed five years of service as a director of the Company and is
at least 55 years of age (“Retirement”), the option shall remain exercisable
with respect to the number of shares subject to such option that are exercisable
upon the effective date of such Retirement, and may thereafter be exercised for
a period of two years from the effective date of such Retirement or until the
Expiration Date, whichever period is shorter, after which the Automatic
Non-Employee Director’s Option shall terminate in its entirety.

13



--------------------------------------------------------------------------------



 



     (f) Death After Termination of Directorship. If the holder of an Automatic
Non-Employee Director’s Option dies after he or she has ceased to be a director
of the Company, the option shall be exercisable only to the extent that it is
exercisable on the date of such holder’s death and may thereafter be exercised
only for that period of time for which the option is exercisable immediately
prior to the holder’s death pursuant to Sections 5.3(b) through (e).
VI. GENERAL
6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at the 1996 annual meeting of stockholders of the Company,
shall become effective on the date of such approval. This Plan shall terminate
ten years after its effective date, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.
     In the event that this Plan is not approved by the stockholders of the
Company at the 1996 annual meeting of stockholders of the Company, this Plan and
any awards granted hereunder shall be null and void.
6.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code or (c) extend the term of this Plan.
No amendment may impair the rights of a holder of an outstanding award without
the consent of such holder.
6.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the recipient of such
award and, upon execution by each party and delivery of the Agreement to the
Company, such award shall be effective as of the effective date set forth in the
Agreement.
6.4 Non-Transferability of Awards. Unless otherwise specified in the Agreement
relating to an award, no award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the first
sentence of this Section 6.4, or the Agreement relating to an award, each award
may be exercised or settled during the holder’s lifetime only by the holder or
the holder’s legal representative or similar person. Except to the extent
permitted by the first sentence of this Section 6.4 or the Agreement relating to
an award, no award may be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
any such award, other than as permitted by the first sentence of this
Section 6.4 or the Agreement

14



--------------------------------------------------------------------------------



 




relating to an award, such award and all rights thereunder shall immediately
become null and void.
6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company, (B) delivery to the Company of Mature Shares
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the amount necessary to satisfy any such obligation, (C) authorizing the Company
to withhold whole shares of Common Stock which would otherwise be delivered
having an aggregate Fair Market Value, determined as of the Tax Date, or
withhold an amount of cash which would otherwise be payable to a holder, equal
to the amount necessary to satisfy any such obligation, (D) in the case of the
exercise of any option, a cash payment by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B), and (C), in each case to the extent set forth
in the Agreement relating to the award; provided, however, that the Company
shall have sole discretion to disapprove of an election pursuant to any of
clauses (B)-(E) and that in the case of a holder who is subject to Section 16 of
the Exchange Act, the Company may require that the method of satisfying such an
obligation be in compliance with Section 16 and the rules and regulations
thereunder. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.
6.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
6.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding option and the
purchase price per security, the number of securities subject to each option to
be granted to Non-Employee Directors pursuant to Article V, the terms of each
outstanding SAR, the number and class of

15



--------------------------------------------------------------------------------



 




securities subject to each outstanding Stock Award, and the terms of each
outstanding Performance Share shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding options and SARs without
an increase in the aggregate purchase price or base price. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
If any such adjustment would result in a fractional security being (a) available
under this Plan, such fractional security shall be disregarded, or (b) subject
to an award under this Plan, the Company shall pay the holder of such award, in
connection with the first the vesting, exercise or settlement of such award in
whole or in part occurring after such adjustment, an amount in cash determined
by multiplying (i) the fraction of such security (rounded to the nearest
hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on the
vesting, exercise or settlement date over (B) the exercise or base price, if
any, of such award.
6.8 Change in Control.
     (a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control, the Board of Directors may, but shall not be
required to, make such adjustments to outstanding awards hereunder as it deems
appropriate, including, without limitation, electing that each outstanding award
shall be surrendered to the Company by the holder thereof, and that each such
award shall immediately be cancelled by the Company, and that the holder shall
receive, within a specified period of time from the occurrence of the Change in
Control, a cash payment from the Company in an amount equal to:
          (i) in the case of an option, the number of shares of Common Stock
then subject to such option, multiplied by the excess, if any, of the greater of
(A) the highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (B) the Fair Market
Value of a share of Common Stock on the date of occurrence of the Change in
Control, over the purchase price per share of Common Stock subject to the
option,
          (ii) in the case of a Free-Standing SAR, the number of shares of
Common Stock then subject to such SAR, multiplied by the excess, if any, of the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control, over the base price of the SAR, and
          (iii) in the case of a Restricted Stock Award, Restricted Stock Unit
Award or Performance Award, the number of shares of Common Stock or the number
of Performance Shares, as the case may be, then subject to such award,
multiplied by the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in the Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control.
     In the event of a Change in Control in which options are cancelled, each
Tandem SAR shall be surrendered by the holder thereof and shall be cancelled
simultaneously with the cancellation of the related option. The Company may, but
is not required to, cooperate with any person who is subject to Section 16 of
the Exchange Act to assure that any cash payment in accordance with the
foregoing to such person is made in compliance with Section 16 and the rules and
regulations thereunder.

16



--------------------------------------------------------------------------------



 



     In the event of a Chicago Control, the Board of Directors may, but shall
not be required to, substitute for each share of Common Stock available under
this Plan, whether or not then subject to an outstanding award, the number and
class of shares into which each outstanding share of Common Stock shall be
converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share in the case of an option and the base
price in the case of an SAR shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding options and SARs without
an increase in the aggregate purchase price or base price.
     (b) “Change in Control” shall mean:
     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 25% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by an
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 6.8(b); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 25%
or more of the Outstanding Common Stock or 25% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;
     (2) individuals who, as of the date this Plan is approved by the Board of
Directors constitute the Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided that any
individual who becomes a director of the Company subsequent to the date this
Plan is approved by the Board of Directors whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;
     (3) the consummation of a reorganization, merger or consolidation of the
Company or sale of other disposition of all or substantially all of the assets
of the Company (a “Corporate

17



--------------------------------------------------------------------------------



 



Transaction”); excluding, however, a Corporate Transaction pursuant to which
(i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 25% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 25% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or
     (4) the consumption of a plan of complete liquidation or dissolution of the
Company.
     (c) (1) With respect to any optionee who is subject to Section 16 of the
Exchange Act, notwithstanding the exercise period contained in any Agreement to
which such optionee is a party and notwithstanding the expiration date of the
term of such option (other than an Incentive Stock Option), in the event the
Company is involved in a business combination which is intended to be treated as
a pooling of interests for financial accounting purposes (a “Pooling
Transaction”) or pursuant to which such optionee receives a substitute option to
purchase securities of any entity, including an entity directly or indirectly
acquiring the Company, then each option (or option in substitution thereof) held
by such optionee shall be exercisable to the extent set forth in the Agreement
evidencing such option until and including the latest of (x) the expiration date
of the term of the option, (y) the date which is six months and one day after
the consummation of such business combination and (z) the date which is ten
business days after the date of expiration of any period during which such
optionee may not dispose of a security issued in the Pooling Transaction in
order for the Pooling Transaction to be accounted for as a pooling of interests;
and
     (2) With respect to any holder of an SAR (other than an SAR which may be
settled only for cash) who is subject to Section 16 of the Exchange Act,
notwithstanding the exercise periods set forth in any Agreement to which such
holder is a party, and notwithstanding the expiration date of the term of such
SAR (other than a Tandem SAR which is related to an Incentive Stock Option), in
the event the Company is involved in a Pooling Transaction or pursuant to which
such holder receives a substitute SAR relating to any entity, including an
entity directly or indirectly acquiring the Company, then each such SAR (or SAR
in substitution thereof) held by such holder shall be exercisable to the extent
set forth in the Agreement evidencing such SAR

18



--------------------------------------------------------------------------------



 



until and including the latest of (x) the expiration date of the term of such
SAR, (y) the date which is six months and one day after the consummation of such
business combination and (z) the date which is ten business days after the date
of expiration of any period during which such holder many not dispose of a
security issued in the Pooling Transaction in order for the Pooling Transaction
to be accounted for as a pooling of interests.
6.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
6.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.
6.11 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to the principles of conflicts of laws.

19